Citation Nr: 1205425	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-02 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for disorders of the feet, manifested by painful calluses and severe metatarsalgia.

2.  Entitlement to service connection for disorders of the feet, manifested by bilateral pes cavus and hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which determined that new and material evidence had not been received to reopen a claim for service connection for bilateral pes cavus with hammertoes and severe metatarsalgia. 

A hearing was held in October 2006 before a Decision Review Officer (DRO).  In November 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are on file. 

This case was previously before the Board in January 2010, at which time the service connection claim for foot disorders was reopened and the claim on the merits was remanded for evidentiary development.  Pursuant to that remand, a VA examination was conducted in March 2010 and the examination report is on file.  

The Veteran's claimed foot disorders include several specifically identified manifestations.  As will be explained herein, while the claim was pending, service connection was established for a portion of those manifestations - specifically painful calluses and metatarsalgia, by virtue of a May 2011 rating action.  Accordingly, that aspect of the claim is fully resolved and will be dismissed herein.  However, the claim remains pending to the extent that service connection continues to be sought for foot disorders identified as pes cavus and hammertoes.  As a result of these distinctions, the claim has been separated for clarity as shown by the title page.  

As a result of the action taken by the RO in May 2011, and additional argument provided by the Veteran's representative, another remand is required in this case in order to address the service connection claim for bilateral foot disorders, specifically claimed as pes cavus and hammertoes.

The service connection claim for disorders of the feet, manifested by bilateral pes cavus and hammertoes, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In a May 2011 rating decision, the RO granted service connection for foot disorders, specifically consisting of painful calluses and metatarsalgia, for which a maximum 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, diagnostic code 5279, effective from February 2, 2004, the date of the successful claim to reopen.


CONCLUSION OF LAW

The service connection claim for foot disorders, specifically claimed as painful calluses and metatarsalgia, has become moot by virtue of a May 2011 rating decision granting the benefit in full, and as to that aspect of the claim there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 1973 rating action, the RO denied service connection for foot disorders specified as pes cavus, hammertoes and severe metatarsalgia.  On February 2, 2004, the Veteran filed to reopen the claim.  In a January 2010 Board decision the service connection claim for foot disorders specified as pes cavus, hammertoes and severe metatarsalgia was reopened and remanded for additional evidentiary development.  

While the case was pending further appellate consideration, a portion of the claim was granted.  In a May 2011 rating decision, the RO granted service connection for foot disorders, specifically consisting of painful calluses and metatarsalgia, for which a maximum 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, diagnostic code 5279, effective from February 2, 2004, the date of the successful claim to reopen.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In essence, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception no longer exists.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  As noted above, to the extent that the Veteran's service connection claim for foot disorders includes consideration of manifestations identified as painful calluses and metatarsalgia, the Veteran's claim has already been granted in full, and there is no longer any pending adverse determination for the Board to adjudicate. 

The appeal on the merits of the Veteran's service connection claim for foot disorders consisting of painful calluses and severe metatarsalgia has become moot by virtue of the May 2011 rating decision granting that benefit, and that portion of the claim must therefore be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  However, the Board notes for purposes of clarification, to the extent that the Veteran's service connection claim for foot disorders specifically contemplates manifestations of pes cavus and hammertoes, that portion of the claim remains in appellate status and is being remanded herein for additional development as fully discussed in the Remand.  



ORDER

The service connection for disorders of the feet, manifested by painful calluses and severe metatarsalgia, is dismissed.


REMAND

Additional development is required in conjunction with the Veteran's service connection claim for foot disorders manifested by bilateral pes cavus and hammertoes.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

As an initial matter, the Board notes that the Veteran's service connection claim for foot disorders (including painful calluses, severe metatarsalgia, bilateral pes cavus and hammertoes) was previously before the Board in January 2010, at which time the claim was reopened and remanded for an examination and several specific medical opinions were requested.  An examination was conducted in March 2010.  Largely as a result of the findings and opinions provided on examination, service connection was established for painful calluses and severe metatarsalgia, by virtue of a May 2011 rating action.  Subsequently, in argument presented in December 2011, the Veteran's representative raised the now viable theory of entitlement to service connection for bilateral pes cavus and hammertoes, secondary to service-connected painful calluses and severe metatarsalgia.  Further, the representative pointed out that the matter of a secondary relationship had not been addressed in any medical opinion, and requested a remand to address this theory of entitlement.  

Under the VCAA, VA is obliged to provide an examination or request an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected condition, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a supplemental medical opinion is warranted in this case pursuant to the duty to assist in order to address the newly raised theory of secondary entitlement.  In addition, a duty to assist letter specifically addressing the theory of secondary service connection should be issued.

The Board also observes that that upon VA examination of March 2010 pes cavus with hammertoes was diagnosed and the examiner described this as a "developmental" condition, which was not caused or permanently aggravated by service.  Pes cavus, or talipes, is defined as exaggerated height of the longitudinal arch; it may be congenital or secondary to contractures, or disturbed balance of the muscles, Dorland's Illustrated Medical Dictionary 1657 (28th ed. 1994).  In a brief from the Veteran's representative dated in December 2011, the characterization of pes cavus with hammertoes as a developmental condition was undisputed.  

The Board notes that congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c).  VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin; as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

When conditions of a congenital, developmental or familial in origin become the basis for a claim for service-connection of a disability, VA adjudicators ordinarily are justified in finding that such disease, by its very nature, preexisted the claimant's military service. (In the case of some diseases, notably those first becoming manifest during service, guidance from medical authorities may be necessary regarding the actual time of inception.)  Typically in these cases, entitlement to service-connection should turn on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  That question must be resolved by applying the same stringent legal standards which are applicable in cases involving acquired disabilities.  38 U.S.C. A. § 1153; 38 C.F.R. § 3.306.

The distinction between diseases and defects is significant as various provisions in current VA regulations lend support to our position that service-connection may be granted for congenital, developmental, and familial diseases.  For example, at 38 C.F.R. § 4.57, it is indicated that under certain circumstances service-connection is warranted for pes cavus, which is "a typically congenital or juvenile disease" based upon definite evidence of aggravation or trauma.  It is clear that congenital or developmental defects may not be service-connected because they are not diseases or injuries under the law.  See, e.g., Thompson v. United States, 405 F.2d 1239 (Ct.Cl.1969).  However, defects can be subject to superimposed disease or injury.  If, during an individual's military service, superimposed disease or injury does occur, service-connection may indeed be warranted for the resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990).

In essence, the arguments of the Veteran's representative are two-fold.  First, it argued that pes cavus and hammertoes (to the extent considered defects) could have been subject to superimposed disease or injury in the form of severe metatarsalgia shown in service.  In the alternative, the representative argues that pes cavus with hammertoes was caused or aggravated by severe metatarsalgia and painful calluses pursuant to 38 C.F.R. § 3.310.  Neither of these theories have been fully addressed in a medical opinion.

In light of the still unresolved matters discussed herein, the case will be remanded primarily so that a supplemental medical opinion may be provided.  The Board will leave it to the discretion of the RO/VA examiner to determine whether another VA examination is also required.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 and Supp. 2011) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2011).  The Veteran should be specifically told of what is required to substantiate a secondary service connection claim, based on causation or aggravation.  He should also be told of the information or evidence he should submit and of the information or evidence that VA will obtain with respect to his claim of secondary service connection.  Among other things, the Veteran should be told to identify any pertinent evidence or submit any pertinent evidence in his possession.  

2.  The RO should contact the Veteran and ask that he identify all sources of treatment he has had for his feet from April 2010, forward.  The Veteran should be asked to furnish signed authorization forms allowing the release to VA of any private medical records in connection with each non-VA source identified.  Copies of the medical records should be requested from all sources identified.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

3.  The claims folder should be provided to the VA examiner who conducted the March 2010 VA examination, if possible.  If unavailable, another examiner who is a podiatrist or specialist in foot disorders should be designated, to the extent possible.  A review of the claims folder, to include the January 2010 Board remand and March 2010 VA examination report should be indicated.  The Board notes that in providing opinions addressing the medical issues below, it is at the discretion of the RO/VA examiner to schedule the Veteran for another physical examination, if required.

a.  The examiner should be requested to review the claims folder and provide an addendum addressing whether bilateral pes cavus as well as hammer toes (described in the report as developmental conditions) are diseases or defects.

In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should expressly consider the following definitions provided by VA's General Counsel:

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990). 

b.  If the examiner determines that the bilateral pes cavus and/or hammertoes are developmental diseases, he/she should provide an opinion concerning whether these conditions clearly and unmistakably pre-existed prior to the Veteran's active service and clearly and unmistakably underwent no permanent increase in severity (beyond the natural progress of the condition) during or as a as a result of the Veteran's active service. 

c.  If the examiner determines that the bilateral pes cavus and/or hammertoes are developmental defects, he/she should provide an opinion concerning whether these pre-existing conditions were subject to superimposed disease or injury during service in the form of painful calluses and severe metatarsalgia, and whether if so, additional resultant disability was caused.  In this event, the examiner should describe the currently shown extent and manifestations of such resultant disability.  

d.  In the alternative, the Veteran has also raised theories of direct and secondary service connection.  In order to fully address all theories of entitlement raised please provide opinions addressing: (i) is it at least as likely as not (e.g., a 50 percent or greater probability) that pes cavus and hammertoes are of service onset (incurred in service - but not prior to) or are at least as likely as not otherwise etiologically related to service; and (ii) whether pes cavus and hammertoes are at least as likely as not caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected painful calluses and/or severe metatarsalgia.  Please address both possibilities separately (causation and aggravation).  If aggravation is found, the degree of aggravation should be identified, to the extent possible.

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

4.  The RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's service connection claim for foot disorders, to include bilateral pes cavus and/or hammertoes.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include consideration of the applicability of 38 C.F.R. § 3.310 (2011) (secondary service connection) when adjudicating the service connection claim.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


